Exhibit 1(c) AMERICAN ELECTRIC POWER COMPANY, INC. Proposed Form of Underwriting Agreement Dated AGREEMENT made between AMERICAN ELECTRIC POWER COMPANY, INC. a corporation organized and existing under the laws of the State of New York (the Company), and the several persons, firms and corporations (the Underwriters) named in Exhibit 1 hereto. WITNESSETH: WHEREAS, the Company proposes to issue and sell $ aggregate principal amount of % Junior Subordinated Debentures (the Underwritten Debentures) of the Company to be issued pursuant to the Junior Subordinated Indenture dated as of , between the Company and The Bank of New York, as trustee (the Trustee), as to be supplemented and amended (said Indenture as so supplemented being hereafter referred to as the Indenture); and WHEREAS, the Underwriters have designated the persons signing this Agreement (collectively, the Representative) to execute this Agreement on behalf of the respective Underwriters and to act for the respective Underwriters in the manner provided in this Agreement; and WHEREAS, the Company also proposes to grant to the Underwriters an option to purchase up to an additional $ aggregate principal amount of its % Junior Subordinated Debentures to cover over-allotments (the Option Debentures; the Option Debentures, together with the Underwritten Debentures, being hereinafter called the Debentures); and WHEREAS, the Company has prepared and filed, in accordance with the provisions of the Securities Act of 1933, as amended (the Act), with the Securities and Exchange Commission (the Commission), a registration statement (File No. 333-) and a prospectus relating to $ principal amount of, among other securities, its Junior Subordinated Debentures and such registration statement has become effective; and WHEREAS, such registration statement, including the financial statements, the documents incorporated or deemed incorporated therein by reference, and the exhibits thereto, being herein called, collectively, the Registration Statement, and the prospectus, including the documents incorporated or deemed incorporated therein by reference, constituting a part of such Registration Statement, as it may be last amended or supplemented prior to the effectiveness of this Agreement, but excluding any amendment or supplement relating solely to securities other than the Debentures, being herein called the Basic Prospectus, and the Basic Prospectus, as amended and supplemented, including documents incorporated by reference therein, together with the Preliminary Prospectus Supplement dated , immediately prior to the Applicable Time (as defined below), being herein called the Pricing Prospectus, and the Basic Prospectus included in the Registration Statement, as it is to be supplemented by a final prospectus supplement (the Prospectus Supplement) to include information relating to the Debentures, including the names of the Underwriters, the price and terms of the offering, the interest rate, maturity date and certain other information relating to the Debentures, which will be filed with the Commission pursuant to Rule 424(b) of the Commission's General Rules and Regulations under the Act (the Rules), including all documents then incorporated or deemed to have been incorporated therein by reference, being herein called the Prospectus. For purposes of this Agreement, the Applicable Time is pm (New York Time) on the date of this Agreement and the documents listed in Exhibit 3, taken together, collectively being herein called the Pricing Disclosure Package. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, it is agreed between the parties as follows: 1.Purchase and Sale:(a) Upon the basis of the warranties and representations and on the terms and subject to the conditions herein set forth, the Company agrees to sell to the respective Underwriters named in Exhibit 1 hereto, severally and not jointly, and the respective Underwriters, severally and not jointly, agree to purchase from the Company, the respective principal amounts of the Underwritten Debentures set opposite their names in Exhibit 1 hereto, together aggregating all of the Underwritten Debentures, at a price equal to % of the principal amount thereof, except that such price will be increased to % of the principal amount of the Debentures sold to certain institutions. As a result, the purchase price for the Underwritten Debentures shall be $. (b)Subject to the terms and conditions and in reliance upon the representations and warranties herein set forth, the Company hereby grants an option to the respective Underwriters to purchase, severally and not jointly, not more than $ aggregate principal amount of Option Debentures at the same purchase price per Debenture as the Underwriters shall pay for the Underwritten Debentures.Said option may be exercised only to cover over-allotments in the sale of the Underwritten Debentures by the Underwriters.Said option may be exercised one time, in whole or in part on or before the 30th day after the date of the Prospectus.Said option shall be exercised upon written or telegraphic notice by the Representatives to the Company setting forth the aggregate principal amount of Option Debentures as to which the respective Underwriters are exercising the option and the settlement date.The aggregate principal amount of Option Debentures to be purchased by each Underwriter shall be the same percentage as the percentage of the total aggregate principal amount of Underwritten Debentures to be purchased by such Underwriter at the Time of Purchase, subject to such adjustments as you in your absolute discretion shall make to eliminate any fractional debenture. 2.Payment and Delivery:Payment for the Underwritten Debentures and the Option Debentures (if the option provided for in Section 1(b) shall have been exercised on or before the third business day prior to the Time of Purchase) shall be made to the Company in immediately available funds or in such other manner as the Company and the Representative shall mutually agree upon in writing, upon the delivery of the Underwritten Debentures and the Option Debentures, as applicable, to the Representative for the respective accounts of the Underwriters against receipt therefor signed by the Representative on behalf of itself and for the other Underwriters.Such delivery shall be made at 10:00 A.M., New York Time, on (or on such later business day, not more than five business days subsequent to such day, as may be mutually agreed upon by the Company and the Underwriters), unless postponed in accordance with the provisions of Section 9 hereof, at the office of Hunton & Williams LLP, 200 Park Avenue, New York, New York 10166, or at such other place as the Company and the Representative shall mutually agree in writing.The time at which payment and delivery are to be made is herein called the Time of Purchase. If the option provided for in Section1(b) hereof is exercised after the third Business Day prior to the Time of Purchase, the Company will deliver the Option Debentures (at the expense of the Company) to the Representatives, at the office of Hunton & Williams LLP, 200 Park Avenue, New York, New York 10166, on the date specified by the Representatives (which shall be at least three Business Days after exercise of said option) for the respective accounts of the respective Underwriters, against payment by the respective Underwriters through the Representatives of the purchase price thereof to or upon the order of the Company by wire transfer payable in same-day funds to an account specified by the Company.If settlement for the Option Debentures occurs after the Time of Purchase, the Company will deliver to the Representatives on the settlement date for the Option Debentures (the “Option Settlement Date”), and the obligation of the Underwriters to purchase the Option Debentures shall be conditioned upon receipt of, supplemental opinions, certificates and letters confirming as of such date the opinions, certificates and letters delivered on the Time of Purchase pursuant to Section3 hereof.Any Option Settlement Date after the Time of Purchase shall be such date as the Company and the Representatives may agree, but in no event shall such date be sooner than the third Business Day following the exercise of the option provided for in Section 1(b) hereof. The delivery of the Debentures shall be made in fully registered form, registered in the name of CEDE & CO., to the offices of The Depository Trust Company in New York, New York and the Representative shall accept such delivery on behalf of itself and the other
